Exhibit 10.01

SYMANTEC CORPORATION

2013 EQUITY INCENTIVE PLAN

As Adopted by the Board on July 25, 2013

1. Purpose. The purpose of this Plan is to provide incentives to attract, retain
and motivate eligible persons whose present and potential contributions are
important to the success of the Company, its Parent, Subsidiaries and
Affiliates, by offering them an opportunity to participate in the Company’s
future performance through awards of Options, Stock Appreciation Rights,
Restricted Stock Units, and Restricted Stock Awards. Capitalized terms not
defined in the text are defined in Section 28.

2. Shares Subject to the Plan.

2.1 Number of Shares Available. Subject to Sections 2.2 and 19, the total number
of Shares reserved and available for grant and issuance pursuant to this Plan
will be forty-five million (45,000,000) Shares.

Subject to Sections 2.2 and 19, Shares that: (a) are subject to issuance upon
exercise of an Option but cease to be subject to such Option for any reason
other than exercise of such Option; (b) are subject to an Award granted
hereunder but are forfeited or are repurchased by the Company at the original
issue price; or (c) are subject to an Award that otherwise terminates without
Shares being issued will again be available for grant and issuance in connection
with future Awards under this Plan. The following Shares may not again be made
available for future grant and issuance as Awards under the Plan: (i) Shares
that are withheld to pay the Exercise or Purchase Price of an Award or to
satisfy any tax withholding obligations in connection with an Award, (ii) Shares
not issued or delivered as a result of the net settlement of an outstanding
Option or SAR or (iii) shares of the Company’s Common Stock repurchased on the
open market with the proceeds of an Option Exercise Price. At all times the
Company shall reserve and keep available a sufficient number of Shares as shall
be required to satisfy the requirements of all outstanding Awards granted under
this Plan.

2.2 Adjustment of Shares. In the event that the number of outstanding Shares is
changed by a stock dividend, recapitalization, stock split, reverse stock split,
subdivision, combination, reclassification or similar change in the capital
structure of the Company without consideration or there is a change in the
corporate structure (including, without limitation, a spin-off), then (a) the
number of Shares reserved for issuance and future grant under the Plan set forth
in Section 2.1, (b) the Exercise Prices of and number of Shares subject to
outstanding Options and SARS, (c) the maximum number of Shares that may be
issued as ISOs set forth Section 5.8, (d) the number of Shares that may be
granted pursuant to Section 3 below, (e) the Purchase Price and number of Shares
subject to other outstanding Awards (other than Options and SARs which are
provided for in (b) above), and (f) the number of Shares that are granted as
Awards to Non-Employee Directors as set forth in Section 6 will be
proportionately adjusted, subject to any required action by the Board or the
stockholders of the Company and compliance with applicable securities laws;
provided, however, that fractions of a Share will not be issued but will be
rounded down to the nearest whole Share, and may be replaced by a cash payment
equal to the Fair Market Value of such fraction of a Share, as determined by the
Committee. For the avoidance of doubt, Shares that otherwise become available
for grant and issuance because of the provisions of this Section 2.2 shall not
include Shares subject to Awards that initially became available because of the
assumption and substitution clause in Section 19.3.

3. Eligibility. ISOs (as defined in Section 5 below) may be granted only to
employees (including officers and directors who are also employees) of the
Company or of a Parent or Subsidiary of the Company. All other Awards may be
granted to employees, officers, directors, consultants, independent contractors
and advisors (each an “Eligible Individual”) of the Company or any Parent,
Subsidiary or Affiliate of the Company; provided such consultants, contractors
and advisors render bona fide services not in connection with the offer and sale
of securities in a capital-raising transaction. No Eligible Individual will be
eligible to receive more than 2,000,000 Shares in any calendar year under this
Plan, pursuant to the grant of Awards hereunder, other than new employees of the
Company or of a Parent or Subsidiary of the Company (including new employees who
are also officers and directors of the Company or any Parent or Subsidiary of
the Company), who are eligible to receive up to a maximum of 3,000,000 Shares in
the calendar year in which they commence their employment. For purposes of these
limits only, each Restricted Stock Unit settled in Shares (but not those settled
in cash), shall be deemed to cover one Share. Subject to the provisions of the
Plan, the Committee may from time to time, select among the Eligible
Individuals,



--------------------------------------------------------------------------------

those to whom Awards shall be granted and determine the nature and amount of
each Award. No Eligible Individual shall have any right, by virtue of this Plan
to receive an Award. An Eligible Individual may be granted more than one Award
under this Plan.

4. Administration.

4.1 Committee Authority. This Plan will be administered by the Committee or by
the Board acting as the Committee. Subject to the general purposes, terms and
conditions of this Plan, and to the direction of the Board, the Committee will
have full power to implement and carry out this Plan. Without limitation, the
Committee will have the authority to:

(a) construe and interpret this Plan, any sub-plan, Award Agreement and any
other agreement or document executed pursuant to this Plan;

(b) prescribe, amend and rescind rules and regulations relating to this Plan or
any Award;

(c) select Eligible Individuals to receive Awards;

(d) determine the form and terms of Awards;

(e) grant Awards and determine the number of Shares or other consideration
subject to Awards;

(f) determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of the Company or any Parent,
Subsidiary or Affiliate of the Company;

(g) grant waivers of Plan or Award conditions;

(h) determine the vesting, exercisability and payment of Awards;

(i) correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;

(j) amend any Award Agreements executed in connection with this Plan;

(k) determine whether the performance goals under any performance-based Award
have been met and whether a performance-based Award has been earned;

(l) determine whether, to what extent an Award may be canceled, forfeited, or
surrendered;

(m) adjust Performance Factors to take into account changes in law and
accounting or tax rules as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships provided that such adjustments are consistent with
the regulations promulgated under Section 162(m) of the Code with respect to
persons whose compensation is subject to Section 162(m) of the Code;

(n) adopt terms and conditions, rules and/or procedures (including the adoption
of any subplan under this Plan) relating to the operation and administration of
the Plan to accommodate requirements of local law and procedures outside of the
United States;

(o) make all other determinations necessary or advisable for the administration
of this Plan, any sub-plan or Award Agreement;

 

2



--------------------------------------------------------------------------------

(p) delegate any of the foregoing as permitted by applicable law to one or more
executive officers pursuant to a specific delegation, in which case references
to “Committee” in this Section 4.1 will refer to such delegate(s), except with
respect to Insiders.

4.2 Committee Discretion. Any determination made by the Committee with respect
to any Award will be made in its sole discretion at the time of grant of the
Award or, unless in contravention of any express term of this Plan or Award, at
any later time, and such determination will be final and binding on the Company
and on all persons having an interest in any Award under this Plan. To the
extent permitted by applicable laws, the Committee may delegate to one or more
officers of the Company the authority to grant an Award under this Plan to
Participants who are not Insiders of the Company.

4.3 Section 162(m) and Section 16 of the Exchange Act. When necessary or
desirable for an Award to qualify as “performance-based compensation” under
Section 162(m) of the Code the Committee shall include at least two persons who
are “outside directors” (as defined under Section 162(m) of the Code) and at
least two (or a majority if more than two then serve on the Committee) such
“outside directors” shall approve the grant of such Award and timely determine
(as applicable) the Performance Period and any Performance Factors upon which
vesting or settlement of any portion of such Award is to be subject. When
required by Section 162(m) of the Code, prior to settlement of any such Award at
least two (or a majority if more than two then serve on the Committee) such
“outside directors” then serving on the Committee shall determine and certify in
writing the extent to which such Performance Factors have been timely achieved
and the extent to which the Shares subject to such Award have thereby been
earned. Awards granted to Participants who are subject to Section 16 of the
Exchange Act must be approved by two or more “non-employee directors” (as
defined in the regulations promulgated under Section 16 of the Exchange Act).
With respect to Participants whose compensation is subject to Section 162(m) of
the Code, and provided that such adjustments are consistent with the regulations
promulgated under Section 162(m) of the Code, the Committee may adjust the
performance goals to account for changes in law and accounting and to make such
adjustments as the Committee deems necessary or appropriate to reflect the
impact of extraordinary or unusual items, events or circumstances to avoid
windfalls or hardships, including without limitation (i) restructurings,
discontinued operations, extraordinary items, and other unusual or non-recurring
charges, (ii) an event either not directly related to the operations of the
Company or not within the reasonable control of the Company’s management, or
(iii) a change in accounting standards required by generally accepted accounting
principles.

5. Options. An Option is the granting of a right, but not the obligation, to
purchase Shares. The Committee may grant Options to Participants and will
determine whether such Options will be Incentive Stock Options within the
meaning of the Code (“ISOs”) or Nonqualified Stock Options (“NQSOs”), the number
of Shares subject to the Option, the Exercise Price of the Option (subject to
Section 5.4 below), the circumstances upon and the period during which the
Option may be exercised, and all other terms and conditions of the Option,
subject to the following:

5.1 Form of Option Grant. Each Option granted under this Plan will be evidenced
by an Award Agreement which will expressly identify the Option as an ISO or an
NQSO (“Stock Option Agreement”), and will be in such form and contain such
provisions (which need not be the same for each Participant) as the Committee
may from time to time approve, and which will comply with and be subject to the
terms and conditions of this Plan. To the extent that any Option designated as
an ISO in the Award Agreement fails to qualify as such under applicable law, it
shall be treated instead as a NQSO.

5.2 Date of Grant. The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option, unless a later date is
otherwise specified by the Committee at the time it acts to approve the grant.
The Stock Option Agreement and a copy of this Plan will be delivered to the
Participant within a reasonable time after the granting of the Option.

5.3 Exercise Period. Options will be exercisable within the times or upon the
events determined by the Committee as set forth in the Stock Option Agreement
governing such Option; provided, however, that no Option will be exercisable
after the expiration of ten (10) years from the date the Option is granted; and
provided further that no ISO granted to a person who directly or by attribution
owns more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or of any Parent or Subsidiary of the Company
(“Ten Percent Stockholder”) will be exercisable after the expiration of five
(5) years from the date the

 

3



--------------------------------------------------------------------------------

ISO is granted. The Committee also may provide for the exercise of Options to
become exercisable at one time or from time to time, periodically or otherwise
(including, without limitation, the attainment during a Performance Period of
performance goals based on Performance Factors), in such number of Shares or
percentage of Shares as the Committee determines.

5.4 Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted and may not be less than 100% of the Fair
Market Value of the Shares on the date of grant; provided that the Exercise
Price of any ISO granted to a Ten Percent Stockholder will not be less than 110%
of the Fair Market Value of the Shares on the date of grant. Payment for the
Shares purchased may be made in accordance with Section 10 and the Award
Agreement and in accordance with any procedures established by the Committee.

5.5 Method of Exercise. Options may be exercised only by delivery to the Company
of a written or electronic notice or agreement of stock option exercise (the
“Exercise Agreement”) in a form approved by the Committee (which need not be the
same for each Participant), stating the number of Shares being purchased, the
restrictions imposed on the Shares purchased under such Exercise Agreement, if
any, and such representations and agreements regarding Participant’s investment
intent and access to information and other matters, if any, as may be required
or desirable by the Company to comply with applicable securities laws, together
with payment in full of the Exercise Price for the number of Shares being
purchased and all applicable Tax-Related Items. Full payment may consist of any
consideration and method of payment authorized by the Committee and permitted by
the Award Agreement and the Plan. Shares issued upon exercise of an Option will
be issued in the name of the Participant. Until the Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder will exist with respect to the Shares,
notwithstanding the exercise of the Option. The Company will issue (or cause to
be issued) such Shares promptly after the Option is exercised. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued, except as provided in Section 2.2. Exercising an
Option in any manner will decrease the number of Shares thereafter available,
both for purposes of the Plan and for sale under the Option, by the number of
Shares as to which the Option is exercised.

5.6 Termination of Participant. Notwithstanding the exercise periods set forth
in the Stock Option Agreement, exercise of an Option will always be subject to
the following:

(a) If the Participant is Terminated for any reason except death or Disability,
then the Participant may exercise such Participant’s Options only to the extent
that such Options are vested and exercisable upon the Termination Date no later
than three (3) months after the Termination Date (or such shorter or longer time
period not exceeding the original term of the Option as may be determined by the
Committee, with any exercise beyond three (3) months after the Termination Date
deemed to be an NQSO), but in any event, no later than the expiration date of
the Options.

(b) If the Participant is Terminated because of Participant’s death or
Disability (or the Participant dies within three (3) months after a Termination
other than because of Participant’s death or disability), then Participant’s
Options may be exercised only to the extent that such Options are vested and
exercisable by Participant on the Termination Date and must be exercised by
Participant (or Participant’s legal representative or authorized assignee) no
later than twelve (12) months after the Termination Date (or such shorter or
longer time period not exceeding the original term of the Option as may be
determined by the Committee, with any such exercise beyond (a) three (3) months
after the Termination Date when the Termination is for any reason other than the
Participant’s death or Disability, or (b) twelve (12) months after the
Termination Date when the Termination is for Participant’s death or Disability,
deemed to be an NQSO), but in any event no later than the expiration date of the
Options.

5.7 Limitations on Exercise. The Committee may specify a reasonable minimum
number of Shares that may be purchased on any exercise of an Option, provided
that such minimum number will not prevent Participant from exercising the Option
for the full number of Shares for which it is then exercisable.

5.8 Limitations on ISOs. The aggregate Fair Market Value (determined as of the
date of grant) of Shares with respect to which ISOs are exercisable for the
first time by a Participant during any calendar

 

4



--------------------------------------------------------------------------------

year (under this Plan or under any other incentive stock option plan of the
Company or any Affiliate, Parent or Subsidiary of the Company) will not exceed
$100,000. If the Fair Market Value of Shares on the date of grant with respect
to which ISOs are exercisable for the first time by a Participant during any
calendar year exceeds $100,000, then the Options for the first $100,000 worth of
Shares to become exercisable in such calendar year will be ISOs and the Options
for the amount in excess of $100,000 that become exercisable in that calendar
year will be NQSOs. In the event that the Code or the regulations promulgated
thereunder are amended after the Effective Date of this Plan to provide for a
different limit on the Fair Market Value of Shares permitted to be subject to
ISOs, such different limit will be automatically incorporated herein and will
apply to any Options granted after the effective date of such amendment. No more
than 100,000,000 Shares will be issued pursuant to the exercise of ISOs under
this Plan.

5.9 Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options (but not beyond the original term of such Option) and
authorize the grant of new Options in substitution therefor, provided that
(a) any such action may not, without the written consent of a Participant,
impair any of such Participant’s rights under any Option previously granted
unless the Committee determines that such action is necessary or advisable to
comply with applicable laws or facilitate the offering and administration of the
Plan in view of such laws; (b) any outstanding ISO that is modified, extended,
renewed or otherwise altered will be treated in accordance with Section 424(h)
of the Code; and (c) notwithstanding anything to the contrary elsewhere in the
Plan, the Company is subject to Section 22.2 below with respect to any proposal
to reprice outstanding Options.

5.10 No Disqualification. Notwithstanding any other provision in this Plan, no
term of this Plan relating to ISOs will be interpreted, amended or altered, nor
will any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code.

6. Non-Employee Director Equity Awards.

6.1 Types of Awards. All Awards other than ISOs may be granted to non-employee
directors under this Plan; provided, that no such Award shall exceed 2,000,000
Shares in any one fiscal year. Subject to the foregoing Share limitation, Awards
granted pursuant to this Section 6 may be automatically made pursuant to a
policy adopted by the Board (as such policy may be amended from time to time by
the Board) or made from time to time as determined in the discretion of the
Board, or, if the authority to grant Awards to non-employee directors has been
delegated by the Board, the Committee.

6.2 Eligibility. Awards granted pursuant to this Section 6 shall be granted only
to non-employee directors. Any non-employee director, including without
limitation any non-employee director who is appointed as a member to the Board,
will be eligible to receive an Award under this Section 6.

6.3 Vesting, Exercisability and Settlement. Except as set forth in Section 19,
Awards granted pursuant to Section 6 shall vest, become exercisable and be
settled as determined by the Board or, if the authority to make such
determinations has been delegated by the Board, the Committee. With respect to
Options and SARs, the Exercise Price of such Award granted to non-employee
directors shall not be less than the Fair Market Value of the Shares at the time
such Award is granted.

7. Restricted Stock Awards. A Restricted Stock Award is an offer by the Company
to issue Shares that are subject to restrictions. The Committee will determine
to whom an offer will be made, the number of Shares the person may be issued or
purchase, the Purchase Price (if any), the restrictions to which the Shares will
be subject, and all other terms and conditions of the Restricted Stock Award,
subject to the following:

7.1 Restricted Stock Agreement. All purchases under a Restricted Stock Award
will be evidenced by an Award Agreement (the “Restricted Stock Agreement”),
which will be in such form and contain such provisions (which need not be the
same for each Participant) as the Committee may from time to time approve, and
which will comply with and be subject to the terms and conditions of this Plan.
A Participant can accept a Restricted Stock Award by signing and delivering to
the Company the Restricted Stock Agreement, and full payment of the Purchase
Price (if any) and all applicable withholding taxes, at such time and on such
terms as required by the Committee. If the Participant does not accept the
Restricted Stock Award at such time and on such terms as required by the
Committee, then the offer of the Restricted Stock Award will terminate, unless
the Committee determines otherwise.

 

5



--------------------------------------------------------------------------------

7.2 Purchase Price. The Purchase Price (if any) for a Restricted Stock Award
will be determined by the Committee, and may be less than Fair Market Value on
the date the Restricted Stock Award is granted. Payment of the Purchase Price
must be made in accordance with Section 10 of this Plan and as permitted in the
Restricted Stock Agreement, and in accordance with any procedures established by
the Company.

7.3 Terms of Restricted Stock Awards. Restricted Stock Awards will be subject to
all restrictions, if any, that the Committee may impose. These restrictions may
be based on completion of a specified period of service with the Company and/or
upon completion of performance goals as may be set forth in the Restricted Stock
Agreement, which shall be in such form and contain such provisions (which need
not be the same for each Participant) as the Committee shall from time to time
approve, and which will comply with and be subject to the terms and conditions
of this Plan. Prior to the grant of a Restricted Stock Award, the Committee
shall: (a) determine the nature, length and starting date of any Performance
Period for the Restricted Stock Award; (b) select performance criteria,
including if the Award is intended to qualify as “performance-based
compensation” under Code Section 162(m) from among the Performance Factors, to
be used to measure performance goals, if any; and (c) determine the number of
Shares that may be awarded to the Participant. For Restricted Stock Awards
intended to comply with the requirements of Section 162(m) of the Code, the
performance goals will be determined at a time when the achievement of the
performance goals remains substantially uncertain and shall otherwise be
administered in a manner that complies with the requirements under that statute.
Performance Periods may overlap and a Participant may participate simultaneously
with respect to Restricted Stock Awards that are subject to different
Performance Periods and having different performance goals and other criteria.

7.4 Termination of Participant. Except as may be set forth in the Participant’s
Award Agreement, Restricted Stock Awards shall cease to vest immediately if a
Participant is Terminated during the vesting period or Performance Period
applicable to the Award for any reason, unless the Committee determines
otherwise, and any unvested Shares subject to such Restricted Stock Awards shall
be subject to the Company’s right to repurchase such Shares or otherwise to any
forfeiture condition applicable to the Award, as described in Section 14 of this
Plan, if and as set forth in the applicable Restricted Stock Agreement.

8. Restricted Stock Units. A Restricted Stock Unit (or RSU) is an award covering
a number of Shares that may be settled in cash, or by issuance of those Shares
(which may consist of Restricted Stock). The Committee will determine to whom an
RSU grant will be made, the number of Shares subject to the RSU, the
restrictions to which the Shares subject to the RSU will be subject, and all
other terms and conditions of the RSU, subject to the following:

8.1 Terms of RSUs. RSUs may vary from Participant to Participant and between
groups of Participants, and may be based upon the achievement of the Company,
Affiliate, Parent or Subsidiary and/or individual performance goals or upon such
other criteria as the Committee may determine. All RSUs will be evidenced by an
Award Agreement (the “RSU Agreement”), which will be in such form and contain
such provisions (which need not be the same for each Participant) as the
Committee may from time to time approve, and which will comply with and be
subject to the terms and conditions of this Plan. A RSU may be awarded upon
satisfaction of such performance goals as are set out in advance in the Award
Agreement (the “Performance RSU Agreement”) that will be in such form (which
need not be the same for each Participant) as the Committee may from time to
time approve, and will comply with and be subject to the terms and conditions of
this Plan. If the RSU is being earned upon the satisfaction of performance goals
pursuant to a Performance RSU Agreement, then the Committee will: (a) determine
the nature, length and starting date of any Performance Period for each RSU;
(b) select performance criteria, including if the Award is intended to qualify
as “performance-based compensation” under Code Section 162(m) from among the
Performance Factors, to be used to measure performance goals, if any; and
(c) determine the number of Shares subject to the RSU. For RSUs intended to
comply with the requirements of Section 162(m) of the Code, the performance
goals will be determined at a time when the achievement of the performance goals
remains substantially uncertain and shall otherwise be administered in a manner
that complies with the requirements under that statute. Prior to settlement of
any RSU earned upon the satisfaction of performance goals pursuant to a
Performance RSU Agreement, the Committee shall determine the extent to which
such RSU has been earned. Performance Periods may overlap and Participants may
participate simultaneously with respect to RSUs that are subject to different
Performance Periods and different performance goals and other criteria. The
number of Shares may be fixed or may vary in accordance with such performance
goals and criteria as may be determined by the Committee. The Committee may
adjust the performance goals applicable to the RSUs to take into account changes
in law and accounting or tax rules and to make such adjustments as the Committee
deems necessary or appropriate to reflect the impact of extraordinary or unusual
items, events or circumstances to avoid windfalls or hardships.

 

6



--------------------------------------------------------------------------------

8.2 Settlement. The portion of a RSU being settled may be paid currently or on a
deferred basis with such interest or dividend equivalent, if any, as the
Committee may determine. Payment may be made in the form of cash or whole Shares
or a combination thereof, either in a lump sum payment or in installments, all
as the Committee will determine.

8.3 Termination of Participant. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such Participant’s Termination Date (unless
determined otherwise by the Committee).

9. Stock Appreciation Rights. A Stock Appreciation Right (or SAR) is an award
that may be exercised for cash or Shares (which may consist of Restricted
Stock), having a value equal to the value determined by multiplying the
difference between the Fair Market Value on the date of settlement over the
Exercise Price and the number of Shares with respect to which the SAR is being
settled. The Committee will determine to whom to grant a SAR, the number of
Shares subject to the SAR, the restrictions to which the SAR will be subject,
and all other terms and conditions of the SAR, subject to the following:

9.1 Terms of SARs. SARs may vary from Participant to Participant and between
groups of Participants, and may be based upon the achievement of the Company,
Parent or Subsidiary and/or individual performance goals or upon such other
criteria as the Committee may determine. The Committee will determine all terms
of each SAR including, without limitation: the number of Shares deemed subject
to each SAR, the time or times during which each SAR may be settled, the
consideration to be distributed on settlement, and the effect on each SAR of its
holder’s Termination. All SARs will be evidenced by an Award Agreement (the “SAR
Agreement”), which will be in such form and contain such provisions (which need
not be the same for each Participant) as the Committee may from time to time
approve, and which will comply with and be subject to the terms and conditions
of this Plan. The Exercise Price of a SAR will be determined by the Committee
when the SAR is granted and may not be less than 100% of the Fair Market Value
of the Shares on the date of grant. A SAR may be awarded upon satisfaction of
such performance goals as are set out in advance in the Participant’s individual
Award Agreement (the “Performance SAR Agreement”) that will be in such form
(which need not be the same for each Participant) as the Committee may from time
to time approve, and which will comply with and be subject to the terms and
conditions of this Plan. If the SAR is being earned upon the satisfaction of
performance goals pursuant to a Performance SAR Agreement, then the Committee
will: (a) determine the nature, length and starting date of any Performance
Period for each SAR; (b) select performance criteria, including if the Award is
intended to qualify as “performance-based compensation” under Code
Section 162(m) from among the Performance Factors, to be used to measure
performance goals, if any; and (c) determine the number of Shares deemed subject
to the SAR. Prior to exercise of any SAR earned upon the satisfaction of
performance goals pursuant to a Performance SAR Agreement, the Committee shall
determine the extent to which such SAR has been earned. Performance Periods may
overlap and Participants may participate simultaneously with respect to SARs
that are subject to different Performance Periods and different performance
goals and other criteria. The number of Shares may be fixed or may vary in
accordance with such performance goals and criteria as may be determined by the
Committee. The Committee may adjust the performance goals applicable to the SARs
to take into account changes in law and accounting or tax rules and to make such
adjustments as the Committee deems necessary or appropriate to reflect the
impact of extraordinary or unusual items, events or circumstances to avoid
windfalls or hardships. Notwithstanding anything to the contrary elsewhere in
the Plan, the Company is subject to Section 22.2 below with respect to any
proposal to reprice outstanding SARs. The term of a SAR shall be ten (10) years
from the date the SAR is awarded or such shorter term as may be provided in the
Award Agreement.

9.2 Settlement. Upon exercise of a SAR, a Participant will be entitled to
receive payment from the Company in an amount determined by multiplying (i) the
difference between the Fair Market Value of a Share on the date of exercise over
the Exercise Price; times (ii) the number of Shares with respect to which the
SAR is exercised. At the discretion of the Committee, the payment from the
Company for the SAR exercise may be in cash, in Shares of equivalent value, or
in some combination thereof. The portion of a SAR being settled may be paid
currently or on a deferred basis with such interest or dividend equivalent, if
any, as the Committee determines, provided that the terms of the SAR and any
deferral satisfy the requirements of Section 409A of the Code to the extent
applicable.

 

7



--------------------------------------------------------------------------------

9.3 Termination of Participant. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such Participant’s Termination Date (unless
determined otherwise by the Committee).

10. Payment for Share Purchases. Payment for Shares purchased pursuant to this
Plan may be made in cash, by check or by wire transfer or, where expressly
approved for the Participant by the Committee and where permitted by law:

(a) by cancellation of indebtedness of the Company to the Participant;

(b) by surrender of shares of the Company held by the Participant that have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which said Award will be exercised or settled;

(c) cashless “net exercise” arrangement pursuant to which the Company will
reduce the number of Shares issued upon exercise by the largest whole number of
Shares having an aggregate Fair Market Value that does not exceed the aggregate
Exercise Price plus any Tax-Related Items; provided that the Company shall
accept a cash or other payment from the Participant to the extent of any
remaining balance of the Exercise Price not satisfied by such reduction in the
number of whole Shares to be issued;

(d) by waiver of compensation due or accrued to the Participant for services
rendered;

(e) with respect only to purchases upon exercise of an Option, and provided that
a public market for the Company’s stock exists, through a “same day sale”
commitment from the Participant and a broker-dealer that is a member of the
Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby the
Participant irrevocably elects to exercise the Option and to sell all or a
portion of the Shares so purchased to pay for the Exercise Price and any
applicable Tax-Related Items, and whereby the FINRA Dealer irrevocably commits
upon receipt of such Shares to forward the Exercise Price directly to the
Company;

(f) by such other consideration and method of payment as permitted by the
Committee and applicable law; or

(g) by any combination of the foregoing.

11. Withholding Taxes.

11.1 Withholding Generally. The Company, its Parent, Subsidiaries and
Affiliates, as appropriate, shall have the authority and the right to deduct or
withhold, or require a Participant to remit to the Company, its Parent,
Subsidiaries and Affiliates, an amount sufficient to satisfy any Tax-Related
Items with respect to any taxable event concerning a Participant arising as a
result of this Plan or to take such other action as may be necessary in the
opinion of the Company or its Parent, Subsidiaries or Affiliates, as
appropriate, to satisfy withholding obligations for the payment of Tax-Related
Items, including but not limited to (i) withholding from the Participant’s wages
or other cash compensation; (ii) withholding from the proceeds for the sale of
Shares underlying the Award either through a voluntary sale or a mandatory sale
arranged by the Company on the Participant’s behalf; (iii) through withholding
in Shares as set forth in Section 11.2 below; (iv) where payments in
satisfaction of the Awards are to be made in cash, through withholding all or
part of the cash payment in an amount sufficient to satisfy the Tax-Related
Items; or (v) any other method of withholding deemed acceptable by the
Committee. No Shares (or their cash equivalent) shall be delivered hereunder to
any Participant or other person until the Participant or such other person has
made arrangements acceptable to the Committee for the satisfaction of these tax
obligations with respect to any taxable event concerning the Participant or such
other person arising as a result of Awards made under this Plan.

11.2 Stock Withholding. When, under applicable tax laws, a Participant incurs
tax liability in connection with the grant, exercise or vesting of any Award
that is subject to tax withholding and the Participant is obligated to pay the
Company the amount required to be withheld, the Committee may allow the
Participant to

 

8



--------------------------------------------------------------------------------

satisfy the minimum withholding tax obligation by electing to have the Company
withhold from the Shares to be issued that number of Shares having a Fair Market
Value equal to the minimum amount required to be withheld, determined on the
date that the amount of tax to be withheld is to be determined. All elections by
a Participant to have Shares withheld for this purpose will be made in writing
in a form and during a period acceptable to the Committee.

12. Privileges of Stock Ownership; Voting and Dividends. Except to the extent
that the Committee grants an RSU that entitles the Participant to credit for
dividends paid on Award Shares prior to the date such Shares are issued to the
Participant (as reflected in the RSU Agreement), no Participant will have any of
the rights of a stockholder with respect to any Shares until the Shares are
issued to the Participant. For the avoidance of doubt, in the event the
Committee grants an RSU that entitles a Participant to credit for dividends on
Award Shares prior to the date such Shares are issued, dividends shall not be
paid to a Participant until Shares are issued with respect to such RSU. After
Shares are issued to the Participant, the Participant will be a stockholder and
have all the rights of a stockholder with respect to such Shares, including the
right to vote and receive all dividends or other distributions made or paid with
respect to such Shares; provided, that if such Shares are restricted stock, then
any new, additional or different securities the Participant may become entitled
to receive with respect to such Shares by virtue of a stock dividend, stock
split or any other change in the corporate or capital structure of the Company
will be subject to the same restrictions as the restricted stock; provided,
further, that the Participant will have no right to retain such stock dividends
or stock distributions with respect to Shares that are repurchased at the
Participant’s original Purchase Price or otherwise forfeited to the Company.

13. Transferability. Unless determined otherwise by the Committee or its
delegate(s) or pursuant to this Section 13, an Award may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner, other than by
(i) a will or (ii) by the laws of descent or distribution. If the Committee
makes an Award transferable, including, without limitation, by instrument to an
inter vivos or testamentary trust in which the Awards are to be passed to
beneficiaries upon the death of the trustor (settlor) or by gift or domestic
relations order to a Permitted Transferee, such Award may contain such
additional terms and conditions as the Committee or its delegate(s) deems
appropriate. All Awards will be exercisable: (A) during the Participant’s
lifetime only by (x) the Participant, or (y) the Participant’s guardian or legal
representative; (B) after the Participant’s death, by the legal representative
of the Participant’s heirs or legatees; and (C) in the case of all awards except
ISOs, by a Permitted Transferee (for awards made transferable by the Committee)
or such person’s guardian or legal representative. “Permitted Transferee” means
any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law (including adoptive
relationships) of the Participant, any person sharing the Participant’s
household (other than a tenant or employee), a trust in which these persons (or
the Participant) have more than 50% of the beneficial interest, a foundation in
which these persons (or the Participant) control the management of assets, and
any other entity in which these persons (or the Participant) own more than 50%
of the voting interests.

14. Restrictions on Shares. At the discretion of the Committee, the Company may
reserve to itself and/or its assignee(s) in the Award Agreement a right to
repurchase a portion of or all Shares that are not vested held by a Participant
following such Participant’s Termination at any time specified after the
Participant’s Termination Date, for cash and/or cancellation of purchase money
indebtedness, at the Participant’s original Exercise Price or Purchase Price, as
the case may be. Alternatively, at the discretion of the Committee, Award Shares
issued to the Participant for which the Participant did not pay any Exercise or
Purchase Price may be forfeited to the Company on such terms and conditions as
may be specified in the Award Agreement. All certificates for Shares or other
securities delivered under this Plan will be subject to such stock transfer
orders, legends and other restrictions as the Committee may deem necessary or
advisable, including restrictions under any applicable federal, state or foreign
securities law, or any rules, regulations and other requirements of the SEC or
any stock exchange or automated quotation system upon which the Shares may be
listed or quoted.

15. Escrow; Pledge of Shares. To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates.

 

9



--------------------------------------------------------------------------------

16. Exchange and Buyout of Awards. The Committee may, at any time or from time
to time, authorize the Company, with the consent of the respective Participants,
to issue new Awards in exchange for the surrender and cancellation of any or all
outstanding Awards. This Section shall not be construed to defeat the
requirements of Section 22.2.

17. Securities Law and Other Regulatory Compliance. An Award will not be
effective unless such Award is in compliance with all applicable federal, state,
and foreign securities laws, rules and regulations of any governmental body, and
the requirements of any stock exchange or automated quotation system upon which
the Shares may then be listed or quoted, as they are in effect on the date of
grant of the Award and also on the date of exercise or other issuance.
Notwithstanding any other provision in this Plan, the Company will have no
obligation, and no liability for failure, to issue Shares or deliver
certificates for Shares under this Plan prior to: (a) obtaining any approvals
from governmental agencies, including governmental agencies outside the United
States, that the Company determines are necessary or advisable; and/or
(b) completion of any registration or other qualification of such Shares under
any local, state, federal, or foreign law or ruling of any governmental body
that the Company determines to be necessary or advisable. Furthermore, the
inability or impracticability of the Company to obtain or maintain approval from
any governmental agencies or to complete any registration or other qualification
of the Shares under any applicable law or ruling as set forth herein shall
relieve the Company of any liability with respect to the failure to issue or
sell such Shares and shall constitute circumstances in which the Committee may
determine to amend or cancel Awards pertaining to such Shares, with or without
consideration to the affected Participants . Finally, the Company will be under
no obligation to register the Shares with the SEC or to effect compliance with
the registration, qualification or listing requirements of any state, local or
foreign securities laws, stock exchange or automated quotation system, and the
Company will have no liability for any inability or failure to do so.

18. Foreign Awards and Rights

Notwithstanding any provision of the Plan to the contrary, in order to comply
with the laws in countries in which the Company operates or has Eligible
Individuals, the Committee, in its sole discretion, shall have the power and
authority to (i) modify the terms and conditions of any Award granted to
Eligible Individuals to comply with applicable laws of jurisdictions where
Eligible Individuals reside; (ii) establish sub-plans and determine the Exercise
or Purchase Price, methods of exercise and other terms and procedures and rules,
to the extent such actions may be necessary or advisable, including adoption of
rules, procedures or sub-plans applicable to its Parent, Subsidiaries,
Affiliates or Participants residing in particular locations; provided, however,
that no such sub-plans and/or modifications shall increase the share limitations
contained in Section 2 hereof or otherwise require shareholder approval; and
(iii) take any action, before or after an Award is made, that it deems advisable
to obtain approval or comply with any necessary local governmental regulatory
exemptions or approvals. Without limiting the generality of the foregoing, the
Committee is specifically authorized to adopt rules, procedures and sub-plans
with provisions that limit or modify rights on eligibility to receive an Award
under the Plan or on Termination, available methods of exercise or settlement of
an Award, payment of Tax-Related Items, the shifting of employer tax liability
to the Participant, the withholding procedures and handling of any Share
certificates or other indicia of ownership which may vary with local
requirements. The Committee may also adopt sub-plans to the Plan intended to
allow the Company to grant tax-qualified Awards in a particular jurisdiction.
Notwithstanding the foregoing, the Committee may not take any actions hereunder,
and no Awards shall be granted, that would violate the Securities Act, Exchange
Act, the Code, or any federal, state, local or foreign securities law.

19. Corporate Transactions.

19.1 Assumption or Replacement of Awards by Successor. In the event of (a) a
dissolution or liquidation of the Company, (b) the consummation of a merger or
consolidation in which the Company is not the surviving corporation (other than
a merger or consolidation with a wholly-owned subsidiary, a reincorporation of
the Company in a different jurisdiction, or other transaction in which there is
no substantial change in the stockholders of the Company or their relative stock
holdings and the Awards granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption will be binding on all
Participants), (c) the consummation of a merger in which the Company is the
surviving corporation but after which the stockholders of the Company (other
than any stockholder which merges (or which owns or controls another corporation
which merges) with the Company in such merger) cease to own their shares or
other equity interests in the Company, (d) the sale of substantially all of the
assets of the Company, or (e) the consummation of any other transaction which

 

10



--------------------------------------------------------------------------------

qualifies as a “corporate transaction” under Section 424(a) of the Code wherein
the stockholders of the Company give up all of their equity interest in the
Company (except for the acquisition, sale or transfer of all or substantially
all of the outstanding shares of the Company from or by the stockholders of the
Company), any or all outstanding Awards may be assumed, converted or replaced by
the successor corporation (if any), which assumption, conversion or replacement
will be binding on all Participants, or the successor corporation may substitute
equivalent awards or provide substantially similar consideration to Participants
as was provided to stockholders (after taking into account the existing
provisions of the Awards); provided that, unless otherwise determined by the
Board, all Awards granted pursuant to Section 6 shall accelerate and be fully
vested upon such merger, consolidation or corporate transaction. In the event
such successor corporation (if any) fails to assume or substitute Awards
pursuant to a transaction described in this Subsection 19.1, all such Awards
will expire on such transaction at such time and on such conditions as the Board
shall determine. Notwithstanding the foregoing, a transaction described in
(a) through (e) above must also qualify as a change in the ownership or
effective control of a corporation or a change in the ownership of a substantial
portion of a corporation’s assets, as the case may be, within the meaning of
Code Section 409A and the regulations thereunder.

19.2 Other Treatment of Awards. Subject to any greater rights granted to
Participants under the foregoing provisions of this Section 19, in the event of
the occurrence of any transaction described in Section 19.1, any outstanding
Awards will be treated as provided in the applicable agreement or plan of
merger, consolidation, dissolution, liquidation, sale of assets or other
“corporate transaction.”

19.3 Assumption or Substitution of Awards by the Company. The Company, from time
to time, also may substitute or assume outstanding awards granted by another
company, whether in connection with an acquisition of such other company or
otherwise, by either; (a) granting an Award under this Plan in substitution of
such other company’s award; or (b) assuming such award as if it had been granted
under this Plan if the terms of such assumed award could be applied to an Award
granted under this Plan. Such substitution or assumption will be permissible if
the holder of the substituted or assumed award would have been eligible to be
granted an Award under this Plan if the other company had applied the rules of
this Plan to such grant. In the event the Company assumes an award granted by
another company, the terms and conditions of such award will remain unchanged
(except that the exercise price and the number and nature of Shares issuable
upon exercise of any such option will be adjusted appropriately pursuant to
Section 424(a) of the Code). In the event the Company elects to grant a new
Option rather than assuming an existing option, such new Option may be granted
with a similarly adjusted Exercise Price.

20. No Obligation to Employ; Accelerated Expiration of Award for Harmful Act.
Nothing in this Plan or any Award granted under this Plan will confer or be
deemed to confer on any Participant any right to continue in the employ of, or
to continue any other relationship with, the Company or any Parent, Subsidiary
or Affiliate of the Company or limit in any way the right of the Company or any
Parent, Subsidiary or Affiliate of the Company to terminate Participant’s
employment or other relationship at any time, with or without cause.
Notwithstanding anything to the contrary herein, if a Participant is Terminated
because of such Participant’s actual or alleged commitment of a criminal act or
an intentional tort and the Company (or an employee of the Company) is the
victim or object of such criminal act or intentional tort or such criminal act
or intentional tort results, in the reasonable opinion of the Committee, in
liability, loss, damage or injury to the Company, then, at the Committee’s
election, Participant’s Awards shall not be exercisable or settleable and shall
terminate and expire upon the Participant’s Termination Date. Termination by the
Company based on a Participant’s alleged commitment of a criminal act or an
intentional tort shall be based on a reasonable investigation of the facts and a
determination by the Company that a preponderance of the evidence discovered in
such investigation indicates that such Participant is guilty of such criminal
act or intentional tort.

21. Compliance with Section 409A. Notwithstanding anything to the contrary
contained herein, to the extent that the Committee determines that any Award
granted under the Plan is subject to Code Section 409A and unless otherwise
specified in the applicable Award Agreement, the Award Agreement evidencing such
Award shall incorporate the terms and conditions necessary for such Award to
avoid the consequences described in Code Section 409A(a)(1), and to the maximum
extent permitted under applicable law (and unless otherwise stated in the
applicable Award Agreement), the Plan and the Award Agreements shall be
interpreted in a manner that results in their conforming to the requirements of
Code Section 409A(a)(2), (3) and (4) and any Department of Treasury or Internal
Revenue Service regulations or other interpretive guidance issued under
Section 409A (whenever issued, the “Guidance”).

 

11



--------------------------------------------------------------------------------

22. Certain Stockholder Approval Matters.

22.1 Plan Effectiveness; Increasing Plan Shares. This Plan became effective on
October 22, 2013 (the “Effective Date”). Any amendment to this Plan increasing
the number of Shares available for issuance hereunder shall be approved by the
stockholders of the Company, consistent with applicable laws, within twelve
(12) months before or after the effective date of such amendment (“Amendment
Effective Date”). Upon the Amendment Effective Date, the Board may grant Awards
covering such additional Shares pursuant to this Plan; provided, however, that:
(a) no Option granted pursuant to such increase in the number of Shares subject
to this Plan approved by the Board may be exercised prior to the time such
increase has been approved by the stockholders of the Company; and (b) in the
event that stockholder approval of any such amendment increasing the number of
Shares subject to this Plan is not obtained, all Awards covering such additional
Shares granted hereunder will be canceled, any Shares issued pursuant to any
Award will be canceled, and any purchase of Shares hereunder will be rescinded.

22.2 Repricing Matters. Except in connection with a corporate transaction
involving the Company (including without limitation any stock dividend,
recapitalization, stock split, reverse stock split, subdivision, combination,
reclassification, reorganization, merger, consolidation, split-up, spin-off or
exchange of shares), the terms of outstanding Awards may not without stockholder
approval be amended to reduce the Exercise Price of outstanding Options or SARs,
or to cancel outstanding Options or SARs in exchange either for (a) cash, or
(b) new Options, SARS or other Awards with an exercise price that is less than
the Exercise Price of the original (cancelled) Options or SARs.

23. Term of Plan. Unless earlier terminated as provided herein, this Plan will
terminate on October 22, 2023.

24. Amendment or Termination of Plan. The Board may at any time terminate or
amend this Plan in any respect, including without limitation amendment of
Section 6 of this Plan; provided, however, that the Board will not, without the
approval of the stockholders of the Company, amend this Plan to increase the
number of shares that may be issued under this Plan, change the designation of
employees or class of employees eligible for participation in this Plan, take
any action in conflict with Section 22.2 above, or otherwise materially modify a
provision of the Plan if such modification requires stockholder approval under
the applicable rules and regulations of the Nasdaq Market.

25. Nonexclusivity of the Plan. Neither the adoption of this Plan by the Board,
the submission of this Plan to the stockholders of the Company for approval, nor
any provision of this Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of stock options and
bonuses otherwise than under this Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.

26. Governing Law. The Plan shall be governed by the laws of the state of
Delaware, without regard to its conflict of laws.

27. No Guarantee of Tax Consequences. Although the Company may endeavor to
qualify an Award for favorable tax treatment under the laws of the United States
or jurisdictions outside of the United States or to avoid adverse tax treatment,
the Company makes no representation to that effect and expressly disavows any
covenant to maintain favorable or avoid unfavorable tax treatment,
notwithstanding anything to the contrary in this Plan, including without
limitation Section 5.10, and the Company will have no liability to a Participant
or any other party if an Award that is intended to benefit from favorable tax
treatment or avoid adverse tax treatment does not receive or maintain such
favorable treatment or does not avoid such unfavorable treatment or for any
action taken by the Committee with respect to the Award. The Company shall be
unconstrained in its corporate activities without regard to the potential
negative tax impact on holders of Awards under the Plan.

 

12



--------------------------------------------------------------------------------

28. Definitions. As used in this Plan, the following terms will have the
following meanings:

“Affiliate” means any corporation that directly, or indirectly through one or
more intermediaries, controls or is controlled by, or is under common control
with, another corporation, where “control” (including the terms “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power to cause the direction of the management and policies of the
corporation, whether through the ownership of voting securities, by contract or
otherwise.

“Award” means any award under this Plan, including any Option, Stock
Appreciation Right, Restricted Stock Unit, or Restricted Stock Award.

“Award Agreement” means, with respect to each Award, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the committee appointed by the Board to administer this Plan,
or if no such committee is appointed, the Board.

“Company” means Symantec Corporation, a corporation organized under the laws of
the State of Delaware, or any successor corporation.

“Disability” means a disability, whether temporary or permanent, partial or
total, within the meaning of Section 22(e)(3) of the Code, as determined by the
Committee.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exercise Price” means the price at which a holder of an Option may purchase the
Shares issuable upon exercise of the Option, and in the case of a Stock
Appreciation Right the value specified on the date of grant that is subtracted
from the Fair Market Value when such Stock Appreciation Right is settled.

“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:

(a) if such Common Stock is then quoted on the Nasdaq Global Select Market, the
Nasdaq Global Market or the Nasdaq Capital Market (collectively, the “Nasdaq
Market”), its closing price on the Nasdaq Market on the date of determination as
reported in The Wall Street Journal or such other source as the Board or the
Committee deems reliable;

(b) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Board or the Committee deems reliable;

(c) if such Common Stock is publicly traded but is not quoted on the Nasdaq
Market nor listed or admitted to trading on a national securities exchange, the
average of the closing bid and asked prices on the date of determination as
reported in The Wall Street Journal or such other source as the Board or the
Committee deems reliable; or

(d) if none of the foregoing is applicable, by the Board or the Committee in
good faith.

“Insider” means an officer or director of the Company or any other person whose
transactions in the Company’s Common Stock are subject to Section 16 of the
Exchange Act.

 

13



--------------------------------------------------------------------------------

“Outside Director” shall mean a person who satisfies the requirements of an
“outside director” as set forth in regulations promulgated under Section 162(m)
of the Code.

“Option” means an award of an option to purchase Shares pursuant to Section 5.

“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company, if at the time of the granting of an Award
under this Plan, each of such corporations other than the Company owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

“Participant” means a person who receives an Award under this Plan.

“Performance Factors” means any of the factors selected by the Committee and
specified in an Award Agreement, from among the following objective measures,
either individually, alternatively or in any combination, applied to the Company
as a whole or any business unit or Subsidiary, either individually,
alternatively, or in any combination, on a GAAP or non-GAAP basis, and measured,
to the extent applicable on an absolute basis or relative to a pre-established
target, to determine whether the performance goals established by the Committee
with respect to applicable Awards have been satisfied:

1. Profit Before Tax;

2. Billings;

3. Revenue;

4. Net revenue;

5. Earnings (which may include earnings before interest and taxes, earnings
before taxes, and net earnings);

6. Operating income;

7. Operating margin;

8. Operating profit;

9. Controllable operating profit, or net operating profit;

10. Net Profit;

11. Gross margin;

12. Operating expenses or operating expenses as a percentage of revenue;

13. Net income;

14. Earnings per share;

15. Total stockholder return;

16. Market share;

17. Return on assets or net assets;

18. The Company’s stock price;

19. Growth in stockholder value relative to a pre-determined index;

20. Return on equity;

21. Return on invested capital;

22. Cash Flow (including free cash flow or operating cash flows)

 

14



--------------------------------------------------------------------------------

23. Cash conversion cycle;

24. Economic value added;

25. Individual confidential business objectives;

26. Contract awards or backlog;

27. Overhead or other expense reduction;

28. Credit rating;

29. Strategic plan development and implementation;

30. Succession plan development and implementation;

31. Improvement in workforce diversity;

32. Customer indicators;

33. New product invention or innovation;

34. Attainment of research and development milestones;

35. Improvements in productivity;

36. Bookings;

37. Attainment of objective operating goals and employee metrics; and

38. Any other metric that is capable of measurement as determined by the
Committee.

The Committee may, in recognition of unusual or non-recurring items such as
acquisition-related activities or changes in applicable accounting rules,
provide for one or more equitable adjustments (based on objective standards) to
the Performance Factors to preserve the Committee’s original intent regarding
the Performance Factors at the time of the initial award grant. It is within the
sole discretion of the Committee to make or not make any such equitable
adjustments.

“Performance Period” means the period of service determined by the Committee
during which years of service or performance is to be measured for an Award.

“Plan” means this Symantec Corporation 2013 Equity Incentive Plan, as amended
from time to time.

“Purchase Price” means the price to be paid for Shares acquired under this Plan
pursuant to an Award other than an Option.

“Restricted Stock Award” means an award of Shares pursuant to Section 7.

“Restricted Stock Unit” or “RSU” means an award of Shares pursuant to Section 8.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means shares of the Company’s Common Stock reserved for issuance under
this Plan, as adjusted pursuant to Sections 2 and 19, and any successor
security.

“Stock Appreciation Right” or “SAR” means an Award, granted pursuant to
Section 9.

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if, at the time of granting of the
Award, each of the corporations other than the last corporation in the unbroken
chain owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.

 

15



--------------------------------------------------------------------------------

“Tax-Related Items” means federal, state, or local taxes and any taxes imposed
by jurisdictions outside of the United States (including but not limited to
income tax, social insurance contributions, fringe benefits tax, payment on
account, employment tax obligations, and stamp taxes) required by law to be
withheld and any employer liability shifted to a Participant.

“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an Eligible Individual to the Company or a Parent, Subsidiary or Affiliate of
the Company. A Participant will not be deemed to have ceased to provide services
in the case of (i) sick leave, (ii) vacation leave (iii) military leave,
(iv) transfers of employment between the Company and its Parent, Subsidiaries or
Affiliates; or (v) any other leave of absence approved by the Committee,
provided, that such leave is for a period of not more than three months, unless
reemployment upon the expiration of such leave is guaranteed by contract or
statute or unless provided otherwise pursuant to formal policy adopted from time
to time by the Company. In the case of any Participant on an approved leave of
absence, the Committee may make such provisions respecting suspension of vesting
of the Award while on leave from the employ of the Company or its Parent,
Subsidiaries or Affiliates as it may deem appropriate, except that in no event
may an Award be exercised after the expiration of the term, if any, set forth in
the applicable Award Agreement. The Committee will have sole discretion to
determine whether a Participant has ceased to provide services and the effective
date on which the Participant ceased to provide services (the “Termination
Date”).

 

16



--------------------------------------------------------------------------------

SYMANTEC CORPORATION

STOCK OPTION GRANT - TERMS AND CONDITIONS

1. Grant of Option. Symantec Corporation, a Delaware corporation, (the
“Company”), hereby grants to the optionee (“Optionee”) named in the Notice of
Stock Option Grant (the “Grant Notice”) an option (this “Option”) to purchase
the total number of shares subject to the Option set forth in the Grant Notice
(the “Shares”) at the exercise price per Share set forth in the Grant Notice
(the “Exercise Price”), subject to all of the terms and conditions set forth in
this Terms and Conditions of Stock Option Grant, any appendices attached hereto
and the Grant Notice (collectively, the “Grant”) and in the Company’s 2013
Equity Incentive Plan (the “Plan”). The Company and Optionee agree that Optionee
granted under and governed by the Grant Notice, this Terms and Conditions of
Stock Option Grant and the provisions of the Plan. Optionee: (a) acknowledges
receipt of a copy of the Plan prospectus, (b) represent that the Participant has
carefully read and are familiar with their provisions, and (c) hereby accepts
the Option subject to all of the terms and conditions set forth herein, in the
Plan and in the Grant Notice.

For U.S. taxpayers, if designated as an incentive stock option in the Grant
Notice, this Option is intended to qualify as an “incentive stock option”
(“ISO”) within the meaning of Section 422 of the Internal Revenue Code of 1986
(the “Code”). If not so designated, this Option shall be a nonqualified stock
option (“NQSO”).

2. Exercise Period of Option. Subject to the terms and conditions set forth in
this Grant and in the Plan, Optionee may exercise this Option in whole or in
part for any Vested Shares, as determined in accordance with Section 8 hereof;
provided, however, that this Option shall expire and terminate on the expiration
date set forth in the Grant Notice (the “Expiration Date”), or earlier, as
provided in Section 4 hereof, and must be exercised, if at all, on or before the
Expiration Date.

3. Restrictions on Exercise. Exercise of this Option is subject to the following
limitations:

(a) This Option may not be exercised unless such exercise is in compliance with
the Securities Act of 1933, as amended, and all applicable U.S. state and local
securities laws, as they are in effect on the date of exercise.

(b) This Option may not be exercised until the Plan, or any required increase in
the number of shares authorized under the Plan, is approved by the stockholders
of the Company.

(c) The exercise of this option may be subject to additional conditions and/or
restrictions as set forth in the Company’s Insider Trading Policy, as in effect
from time to time.

4. Termination of Option. Except as provided below in this Section, this Option
shall terminate and may not be exercised if Optionee ceases to provide services
as an Eligible Individual to the Company or a Parent, Subsidiary or Affiliate of
the Company (each as defined in the Plan), except in the case of sick leave,
military leave, or any other leave of absence approved by the committee
appointed by the Company’s Board of Directors (the “Board”) to administer the
Plan (the “Committee”) or by any person designated by the Committee, provided
that such leave is for a period of not more than ninety days, or reinstatement
upon the expiration of such leave is guaranteed by contract or statute. By
accepting this Grant, Optionee acknowledges that the Vesting Schedule set forth
in the Grant Notice may change prospectively in the event that Optionee’s
service status changes between full and part-time status in accordance with
Company policies relating to work schedules and vesting of awards. A transfer of
employment between the Company and any Subsidiary and/or Affiliate shall not
constitute a termination of service for purposes of this Grant. The Committee or
its designee will have sole discretion to determine whether an Optionee has
ceased to provide services and the effective date on which Optionee ceased to
provide services (the “Termination Date”).

(a) If Optionee ceases to provide services as an Eligible Individual to the
Company or any Parent, Subsidiary or Affiliate of the Company for any reason
except death or disability, Optionee may exercise this Option to the extent (and
only to the extent) that it would have been exercisable upon the Termination
Date, within three months after the Termination Date, but in any event no later
than the Expiration Date.



--------------------------------------------------------------------------------

(b) If Optionee ceases to provide services as an Eligible Individual to the
Company or any Parent, Subsidiary or Affiliate of the Company because of the
death or disability of Optionee, within the meaning of Section 22(e) (3) of the
Code, (or Optionee dies within three months after Optionee ceases to provide
services other than because of such Optionee’s death or disability) the Option
may be exercised to the extent (and only to the extent) that it would have been
exercisable by Optionee on the Termination Date, by Optionee (or Optionee’s
legal representative) within twelve months after the Termination Date, but in
any event no later than the Expiration Date.

(c) Notwithstanding anything to the contrary herein, if Optionee ceases to
provide services as an Eligible Individual to the Company or any Parent,
Subsidiary or Affiliate of the Company because of Optionee’s actual or alleged
commitment of a criminal act or an intentional tort and the Company (or an
employee of the Company) is the victim or object of such criminal act or
intentional tort or such criminal act or intentional tort results, in the
reasonable opinion of the Company, in liability, loss, damage or injury to the
Company, then, at the Company’s election, this Option shall not be exercisable
and shall terminate upon Optionee’s Termination Date. Termination by the Company
based on Optionee’s alleged commitment of a criminal act or an intentional tort
shall be based on a reasonable investigation of the facts and a determination by
the Company that a preponderance of the evidence discovered in such
investigation indicates that Optionee is guilty of such criminal act or
intentional tort.

Nothing in this Grant or in the Plan shall confer on Optionee any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent, Subsidiary or Affiliate of the Company, or limit in any
way the right of the Company or any Parent, Subsidiary or Affiliate of the
Company to terminate Optionee’s employment or other relationship at any time,
with or without cause.

5. Manner of Exercise.

(a) This Option shall be exercisable by delivery to the Company of an executed
written Notice of Intent to Exercise Stock Option in such form or forms as may
be approved by the Company (the “Exercise Agreement”), which shall set forth
Optionee’s election to exercise this Option, the number of Shares being
purchased, any restrictions imposed on the Shares and such other representations
and agreements regarding Optionee’s investment intent and access to information
as may be required by the Company to comply with applicable securities laws.

(b) Such Exercise Agreement shall be accompanied by full payment of the Exercise
Price for the Shares being purchased (i) in cash (by check or by wire transfer);
(ii) provided that a public market for the Company’s stock exists, through a
“same day sale” commitment from Optionee and a broker-dealer approved by the
Company that is a member of the National Association of Securities Dealers (an
“NASD Dealer”) whereby Optionee irrevocably elects to exercise the Option and to
sell a portion of the Shares so purchased to pay for the Exercise Price and
whereby the NASD Dealer irrevocably commits upon receipt of such Shares to
forward the Exercise Price directly to the Company; or (iii) by any combination
of the foregoing.

(c) Withholding Taxes. Regardless of any action the Company or Optionee’s actual
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), Optionee acknowledges that the ultimate liability for all
Tax-Related Items legally due by Optionee is and remains Optionee’s
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option grant, including the grant, vesting
or exercise of the Option, the subsequent sale of Shares acquired pursuant to
such exercise and the receipt of any dividends; and (ii) do not commit to
structure the terms of the grant or any aspect of the Option to reduce or
eliminate your liability for Tax-Related Items.

Prior to exercise of the Option, Optionee shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, Optionee authorizes the Company and/or the Employer to
withhold all applicable Tax-Related

 

2



--------------------------------------------------------------------------------

Items legally payable by you from your wages or other cash compensation paid to
Optionee by the Company and/or the Employer. With the Company’s consent, these
arrangements may also include, if permissible under local law, (i) withholding
Shares that otherwise would be issued to Optionee when you exercise this Option,
provided that the Company only withholds the amount of Shares necessary to
satisfy the minimum statutory withholding amount, (ii) having the Company
withhold taxes from the proceeds of the sale of the Shares, either through a
voluntary sale or through a mandatory sale arranged by the Company (on
Optionee’s behalf pursuant to this authorization), or (iii) any other
arrangement approved by the Company. The Fair Market Value of these Shares,
determined as of the effective date of the Option exercise, will be applied as a
credit against the withholding taxes. Finally, Optionee shall pay to the Company
or the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold as a result of Optionee’s participation in the Plan
or Optionee’s purchase of Shares that cannot be satisfied by the means
previously described. The Company may refuse to honor the exercise and refuse to
deliver the Shares if Optionee fails to comply with Optionee’s obligations in
connection with the Tax-Related Items as described in this Section.

(d) Issuance of Shares. Provided that such notice and payment are in form and
substance satisfactory to counsel for the Company, the Company shall cause the
Shares to be issued in the name of Optionee or Optionee’s legal representative
or assignee.

6. Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Optionee pursuant to this Grant is an ISO, and if Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (1) the date which is two years after the Grant Date, or (2) the date
one year after exercise of the ISO with respect to which the Shares are to be
sold or disposed, Optionee shall immediately notify the Company in writing of
such disposition. Optionee acknowledges and agrees that Optionee may be subject
to income tax withholding by the Company on the compensation income recognized
by Optionee from any such early disposition by payment in cash or out of the
current wages or other earnings payable to Optionee.

7. Nontransferability of Option. This Option may not be transferred in any
manner other than by will or by the law of descent and distribution and may be
exercised during the lifetime of Optionee only by Optionee. The terms of this
Option shall be binding upon the executors, administrators, successors and
assigns of Optionee.

8. Vesting Schedule. Until the Termination Date, the shares subject to this
option shall vest in accordance with the vesting schedule set forth in the Grant
Notice. Shares that are vested pursuant to the vesting schedule set forth in the
Grant Notice are “Vested Shares” and are exercisable hereunder.

9. Compliance with Laws and Regulations. The exercise of this Option and the
issuance of Shares shall be subject to compliance by the Company and Optionee
with all applicable requirements of U.S. federal and state, local, and foreign
securities laws and with all applicable requirements of any stock exchange or
national market system on which the Company’s Common Stock may be listed at the
time of such issuance. Optionee understands that the Company is under no
obligation to register or qualify the Shares with the Securities and Exchange
Commission, any U.S. state or local securities commission, any foreign
securities commission or other governmental authority or any stock exchange or
national market system on which the Company’s Common Stock may be listed at the
time of such issuance or transfer.

10. Adjustments. The number of Shares subject to this Option and the Exercise
Price per share are subject to adjustment pursuant to Section 2.2 of the Plan.
In the event of a transaction described in Section 19.1 of the Plan, this Option
may be assumed, converted or replaced by the successor corporation (if any),
which assumption, conversion or replacement will be binding on Optionee, or the
successor corporation may substitute an equivalent award or provide
substantially similar consideration to Optionee as was provided to stockholders
(after taking into account the existing provisions of the Option). In the event
such successor corporation (if any) fails to assume this Option or substitute an
equivalent award pursuant to a corporate transaction, this Option will expire on
such transaction at such time and on such conditions as the Board shall
determine.

11. Interpretation. Any dispute regarding the interpretation hereof or of the
Plan shall be submitted by Optionee or the Company forthwith to the Committee,
which shall review such dispute at its next regular meeting. The resolution of
such a dispute by the Committee shall be final and binding on the Company and on
Optionee.

 

3



--------------------------------------------------------------------------------

12. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to participation in the Plan, options
granted under the Plan or future options that may be granted under the Plan
(including, without limitation, disclosures that may be required by the
Securities and Exchange Commission) by electronic means or to request Optionee’s
consent to participate in the Plan by electronic means. Optionee hereby consents
to receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

13. Governing Law. The interpretation, performance and enforcement of this Grant
shall be governed by the laws of the State of Delaware without resort to that
State’s conflict-of-laws rules. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this Grant, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of California and agree that such litigation shall be
conducted only in the courts of Santa Clara County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, where this Grant is made and/or to be performed.

14. Notices. Any notice required to be given or delivered to the Company under
the terms of this Grant shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Optionee shall be in writing and addressed to
Optionee at the address indicated in the Grant Notice or to such other address
as such party may designate in writing from time to time to the Company. All
notices shall be deemed to have been given or delivered upon: personal delivery;
three days after deposit in the United States mail by certified or registered
mail (return receipt requested); one business day after deposit with any return
receipt express courier (prepaid); or one business day after transmission by
facsimile, rapifax or telecopier.

15. Entire Agreement. The Plan, the Exercise Agreement, and the appendices are
incorporated in this Grant by reference. In the event of any conflict between
the terms of this Grant and the Plan, the terms of the Plan shall apply. This
Grant constitutes the entire agreement of the parties and supersede all prior
undertakings and agreements with respect to the subject matter hereof.

16. Appendices. Notwithstanding any provisions in this Terms and Conditions of
Stock Option Grant, the Option shall be subject to the terms and conditions set
forth in the appendices attached hereto. Moreover, if Optionee relocates to one
of the countries included in Appendix B, the special terms and conditions for
such country will apply to Optionee, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. The appendices constitute part of this Grant.

17. Severability. The provisions of this Grant are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

18. Waiver. Optionee acknowledges that a waiver by the Company of breach of any
provision of this Grant shall not operate or be construed as a waiver of any
other provision of this Grant, or of any subsequent breach by Optionee or any
other Optionee.

19. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Option and the Shares purchased upon exercise of the
Option, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons and to require Optionee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

20. Award Subject to Company Clawback or Recoupment. The Option shall be subject
to clawback or recoupment pursuant to any compensation clawback or recoupment
policy adopted by the Board or required by law during the term of your
employment or other service with the Company that is applicable to executive
officers, employees, directors or other service providers of the Company, and in
addition to any other remedies available under such policy and applicable law
may require the cancelation of your Option (whether vested or unvested) and the
recoupment of any gains realized with respect to your Option.

 

4



--------------------------------------------------------------------------------

APPENDIX A

SYMANTEC CORPORATION

STOCK OPTION GRANT - TERMS AND CONDITIONS

FOR NON-U.S. EMPLOYEES

1. Withholding Taxes. The following provision supplements Section 5(c) of the
Terms and Conditions of the Stock Option Grant:

(a) Optionee acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax Obligations
in connection with any aspect of the Option, including, but not limited to, the
grant, vesting or exercise of the Option, the subsequent sale of Shares acquired
pursuant to such exercise and the receipt of any dividends; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Option to reduce or eliminate Optionee’s liability for Tax
Obligations or achieve any particular tax result. Further, if Optionee is
subject to Tax Obligations in more than one jurisdiction between the Grant Date
and the date of any relevant taxable or tax withholding event, as applicable,
Optionee acknowledges that the Company and/or the Employer (or former employer,
as applicable) may be required to withhold or account for Tax Obligations in
more than one jurisdiction.

2. Nature of Grant. In accepting the Option, Optionee acknowledges, understands
and agrees that:

(a) the Plan is established voluntarily by the Company, is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;

(b) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past;

(c) all decisions with respect to future option or other grants, if any, will be
at the sole discretion of the Company;

(d) Optionee is voluntarily participating in the Plan;

(e) the Option and any Shares acquired under the Plan are not intended to
replace any pension rights or compensation;

(f) the Option and any Shares acquired under the Plan and the income and the
value of same are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

(g) the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;

(h) if the underlying Shares do not increase in value, the Option will have no
value;

(i) if Optionee exercises the Option and acquires Shares, the value of such
Shares may increase or decrease in value, even below the Exercise Price;

(j) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from Optionee’s Termination (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where Optionee is employed or the terms of Optionee’s
employment agreement, if any) and in consideration of the grant of the Option to
which Optionee is otherwise not entitled, Optionee irrevocably agrees never to
institute any claim against the Company, any of its Subsidiaries or Affiliates
or

 

5



--------------------------------------------------------------------------------

the Employer, waives his or her ability, if any, to bring any such claim, and
releases the Company, its Subsidiaries or Affiliates, and the Employer from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the Plan, Optionee
shall be deemed irrevocably to have agreed not to pursue such claim and to have
agreed to execute any and all documents necessary to request dismissal or
withdrawal of such claim;

(k) in the event of a termination of Optionee’s employment or service
relationship (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Optionee is employed or the terms of Optionee’s employment agreement, if
any), unless otherwise expressly provided in this Grant or determined by the
Company, (i) Optionee’s right to vest in the Option under the Plan, if any, will
terminate as of the date that Optionee is no longer actively providing services
to the Company or one of its Subsidiaries or Affiliates and will not be extended
by any notice period (e.g., Optionee’s period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where Optionee is employed or
the terms of Optionee’s employment agreement, if any); and (ii) the period (if
any) during which Optionee may exercise the Option after such Termination will
commence on the date Optionee ceases to actively provide services and will not
be extended by any notice period mandated under employment laws in the
jurisdiction where Optionee is employed or the terms of Optionee employment
agreement, if any; the Committee or its designee will have sole discretion to
determine the Termination Date pursuant to Section 4 of this Grant and
Section 28 of the Plan;

(l) unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Grant do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company, nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares of the Company;

(m) Optionee acknowledges and agrees that neither the Company, the Employer nor
any Subsidiary or Affiliate of the Company shall be liable for any foreign
exchange rate fluctuation between Optionee’s local currency and the United
States Dollar that may affect the value of the Option or of any amounts due to
Optionee pursuant to the exercise of the Option or the subsequent sale of any
Shares acquired upon exercise;

(n) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Optionee’s participation in the
Plan or Optionee’s purchase or sale of Shares; and

(o) Optionee is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding participation in the Plan before taking
any action related to the Plan.

3. Data Privacy Notice and Consent. Optionee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
Optionee’s personal data as described in this Grant (“Personal Data”) by and
among, as applicable, the Employer, the Company and any Subsidiary or Affiliate
for the exclusive purpose of implementing, administering and managing Optionee’s
participation in the Plan.

Optionee understands that the Company and the Employer may hold certain personal
information about Optionee, including, but not limited to, Optionee’s name, home
address and telephone number, date of birth, social insurance or other
identification number, salary, nationality, job title, any shares or
directorships held in the Company or any Subsidiary or Affiliate, details of all
options or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Optionee’s favor, for the exclusive purpose of
implementing, administering and managing the Plan.

Optionee understands that Personal Data will be transferred to E*Trade Financial
Services, Inc., or such other stock plan service provider as may be selected by
the Company in the future, which is assisting in the implementation,
administration and management of the Plan. Optionee understands that the
recipients of the Personal Data may be located in the United States or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than Optionee’s country. Optionee understands that he or she may
request a list with the names and addresses of any potential recipients of
Personal Data by contacting Optionee’s local human resources representative.
Optionee authorizes the Company, E*Trade Financial Services, Inc.,

 

6



--------------------------------------------------------------------------------

Charles Schwab, and any other recipients of Personal Data which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer Personal Data,
in electronic or other form, for the purposes of implementing, administering and
managing Optionee’s participation in the Plan, including any requisite transfer
of Personal Data as may be required to a broker or other third party with whom
Optionee may elect to deposit any Shares purchased upon exercise of the Option.
Optionee understands that Personal Data will be held only as long as is
necessary to implement, administer and manage Optionee’s participation in the
Plan. Optionee understands that he or she may, at any time, view Personal Data,
request additional information about the storage and processing of Personal
Data, require any necessary amendments to Personal Data or refuse or withdraw
the consents herein, in any case without cost, by contacting in writing
Optionee’s local human resources representative. Further, Optionee understands
that he or she is providing the consents herein on a purely voluntary basis. If
Optionee does not consent, or if Optionee later seeks to revoke Optionee’s
consent, Optionee’s employment or service status and career with the Employer
will not be adversely affected; the only adverse consequence of refusing or
withdrawing Optionee’s consent is that the Company would not be able to grant
Optionee an Option or other equity awards or administer or maintain such awards.
Therefore, Optionee understands that refusing or withdrawing Optionee’s consent
may affect Optionee’s ability to participate in the Plan. For more information
on the consequences of Optionee’s refusal to consent or withdrawal of consent,
Optionee understands that he or she may contact Optionee’s human resources
representative.

4. Language. If Optionee has received this Grant, or any other document related
to the Option and/or the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

 

7



--------------------------------------------------------------------------------

SYMANTEC CORPORATION

2013 EQUITY INCENTIVE PLAN

RSU AWARD AGREEMENT

RECITALS

A. The Board has adopted the Plan for the purpose of providing incentives to
attract, retain and motivate eligible persons whose present and potential
contributions are important to the success of Symantec Corporation (the
“Company”) and its Subsidiaries and Affiliates.

B. The Participant is to render valuable services to the Company and/or its
Subsidiaries and Affiliates, and this RSU Award Agreement (the “Agreement”) is
executed pursuant to, and is intended to carry out the purposes of, the Plan in
connection with the Company’s issuance of rights in respect of the Company’s
Common Stock in the form of Restricted Stock Units (each, a “RSU”).

C. All capitalized terms in this Agreement shall have the meaning assigned to
them herein, including Appendix A. All undefined terms shall have the meaning
assigned to them in the Plan.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Restricted Stock Units. The Company hereby awards to the Participant
RSUs under the Plan. Each RSU represents the right to receive one share of the
Company’s Common Stock on the vesting date of that RSU (each, a “Share”),
subject to the provisions of this Agreement (including any appendices hereto).
The number of shares of the Company’s Common Stock subject to this Award, the
applicable vesting schedule for the RSUs and the Shares, the dates on which
those vested Shares shall be issued to the Participant and the remaining terms
and conditions governing this Award shall be as set forth in this Agreement.

2. Grant Acceptance; Acknowledgement. The Company and the Participant agree that
the RSUs are granted under and governed by the Grant Notice, this Agreement and
the provisions of the Plan. The Participant: (i) acknowledges receipt of a copy
of the Plan prospectus, (ii) represents that the Participant has carefully read
and is familiar with their provisions, and (iii) hereby accepts the RSUs subject
to all of the terms and conditions set forth herein, in the Plan and in the
Grant Notice. If the Participant does not wish to receive the RSUs and/or does
not consent and agree to the terms and conditions on which the RSUs are offered,
as set forth in this Agreement (including the appendices hereto) and the Plan,
then the Participant must reject this Award via the website of the Company’s
designated broker, no later than 30 days following the Award Date set forth in
the Grant Notice. If the Participant rejects this Award, this Award will
immediately be forfeited and cancelled. The Participant’s failure to reject this
Award within this 30 day period will constitute the Participant’s acceptance of
this Award and all terms and conditions of this Award, as set forth in this
Agreement (including any appendices hereto) and the Plan.

AWARD SUMMARY

 

Award Date and Number of

Shares Subject to Award:

   As set forth in the Grant Notice Vesting Schedule:    The Shares shall vest
pursuant to the schedule set forth in the Grant Notice. Notwithstanding the
foregoing, if any such dates falls on a weekend or U.S. trading holiday, the
Fair Market Value of the Shares underlying the RSUs will be the closing price of
the Company’s Common Stock on the Nasdaq Global Select Market on the last
trading day prior to the vesting date.



--------------------------------------------------------------------------------

  

The RSUs allocated to each applicable vesting date shall vest on that date only
if the employment of the Participant has not Terminated as of such date, and no
additional RSUs shall vest following the Participant’s Termination.

 

The Participant acknowledges and agrees that the Vesting Schedule may change
prospectively in the event that the Participant’s service status changes between
full and part-time status in accordance with Company policies relating to work
schedules and vesting of awards.

Issuance Schedule    The Shares in which the Participant vests in accordance
with the foregoing Vesting Schedule shall be issuable as set forth in Section 7.
However, the actual number of vested Shares to be issued will be subject to the
provisions of Section 8 pursuant to which the applicable withholding taxes are
to be collected.

3. Limited Transferability. This Award, and any interest therein, shall not be
sold, pledged, assigned, hypothecated, transferred or disposed of in any manner
by the Participant, otherwise than by will or by the laws of descent and
distribution unless otherwise determined by the Committee or its delegate(s) in
accordance with the terms of the Plan on a case-by-case basis.

4. Cessation of Service. Should the Participant’s service as an Eligible
Individual to the Company or a Parent, Subsidiary or an Affiliate of the Company
be Terminated for any reason (whether or not in breach of local labor laws)
prior to vesting in one or more Shares subject to this Award, then the RSUs
covering such unvested Shares will be immediately thereafter cancelled, the
Participant shall cease to have any right or entitlement to receive any Shares
under those cancelled RSUs and the Participant’s right to receive Shares
pursuant to the RSUs and vest in such RSUs under the Plan will terminate
effective as of the date of the Participant’s Termination; in no event will the
Participant’s service be extended by any notice period mandated under local law
(e.g., active service would not include a period of “garden leave” or similar
period pursuant to local law). For purposes of this Award, a transfer of
employment between the Company and any Subsidiary and/or Affiliate shall not
constitute a Termination. The Committee shall have the exclusive discretion to
determine when the Participant is no longer actively providing service for
purposes of the Plan and the effective date on which the Participant ceased to
provide services (the “Termination Date”).

5. Corporate Transaction.

a. In the event of a transaction set forth in Section 19.1 of the Plan, any or
all outstanding RSUs subject to this Agreement may be assumed, converted or
replaced by the successor corporation (if any), which assumption, conversion or
replacement will be binding on the Participant, or the successor corporation may
substitute an equivalent award or provide substantially similar consideration to
the Participant as was provided to stockholders (after taking into account the
existing provisions of the RSUs).

b. In the event such successor corporation (if any) fails to assume this Award
or substitute an equivalent award (as provided in Section 5(a) above) pursuant
to a transaction set forth in Section 19.1 of the Plan, this Award will expire
on such transaction at such time and on such conditions as the Board shall
determine.

 

2



--------------------------------------------------------------------------------

c. Any action taken pursuant to clauses (a) or (b) above must either
(i) preserve the exemption of these RSUs from Section 409A of the Code or
(ii) comply with Section 409A of the Code.

d. This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

6. Adjustment in Shares. Should any change be made to the Company’s Common Stock
by reason of any stock dividend, recapitalization, stock split, reverse stock
split, subdivision, combination, reclassification or similar change in the
capital structure of the Company without consideration or if there is a change
in the corporate structure, then appropriate adjustments shall be made to the
total number and/or class of securities and any Dividend Equivalent Rights (as
defined below) issuable pursuant to this Award in order to reflect such change
and thereby preclude a dilution or enlargement of benefits hereunder.

7. Issuance of Shares of the Company’s Common Stock.

a. As soon as practicable following the applicable vesting date of any portion
of the RSU (including the date (if any) on which vesting of any portion of this
RSU accelerates), the Company shall issue to or on behalf of the Participant a
certificate (which may be in electronic form) for the applicable number of
underlying Shares that so vested, subject, however, to the provisions of
Section 8 pursuant to which the applicable Tax-Related Items (as defined below)
are to be collected. In no event shall the date of settlement (meaning the date
that Shares are issued) be later than two and one half (2 1⁄2) months after the
later of (i) the end of the Company’s fiscal year in which the applicable
vesting date occurs or (ii) the end of the calendar year in which the applicable
vesting date occurs. Notwithstanding the foregoing, RSUs granted to non-employee
directors pursuant to Section 6 of the Plan shall be settled within 30 days
after vesting.

b. If the Company determines that the Participant is a “specified employee,” as
defined in the regulations under Section 409A of the Code, at the time of the
Participant’s “separation from service,” as defined in those regulations, then
any units subject to the RSUs that are subject to Section 409A of the Code that
otherwise would have been settled during the first six months following the
Participant’s separation from service will instead be settled on the earliest of
(i) the seventh month following the Participant’s separation from service or
(ii) the date of Participant’s death following the Participant’s separation from
service, unless the settlement of those units is exempt from Section 409A of the
Code.

c. In no event shall fractional Shares be issued.

d. Except as set forth in clause (e) below, the holder of this Award shall not
have any stockholder rights, including voting rights, with respect to the Shares
subject to the RSUs until the Participant becomes the record holder of those
Shares following their actual issuance and after the satisfaction of the
Tax-Related Items (as defined below).

e. As of any date that the Company pays an ordinary cash dividend on its Common
Stock, the Company shall credit the Participant with a dollar amount equal to
(i) the per share cash dividend paid by the Company on its Common Stock on such
date, multiplied by (ii) the total number of

 

3



--------------------------------------------------------------------------------

RSUs (with such total number adjusted pursuant to Section 6 of this Agreement
and Section 2.2 of the Plan) subject to this Award that are outstanding
immediately prior to the record date for that dividend (a “Dividend Equivalent
Right”). Any Dividend Equivalent Rights credited pursuant to the foregoing
provisions of this Section 7(e) shall be subject to the same vesting, payment
and other terms, conditions and restrictions as the original RSUs to which they
relate; provided, however, that the amount of any vested Dividend Equivalent
Rights shall be paid in cash. No crediting of Dividend Equivalent Rights shall
be made pursuant to this Section 7(e) with respect to any RSUs which,
immediately prior to the record date for that dividend, have either been paid
pursuant to Section 7 or terminated pursuant to Section 4.

8. Tax-Related Items. Regardless of any action the Company or the Participant’s
actual employer (the “Employer”) takes with respect to any or all income tax,
social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items legally due by the Participant is
and remains the Participant’s responsibility and that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the award, including the
settlement of the RSUs, accrual or payment of Dividend Equivalent Rights, the
subsequent sale of Shares acquired pursuant to such settlement and the receipt
of any dividends; and (2) do not commit to structure the terms of the award or
any aspect of the RSUs to reduce or eliminate the Participant’s liability for
Tax-Related Items. The Participant acknowledges that if the Participant is
subject to Tax-Related Items in more than one jurisdiction, the Company and/or
the Employer may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.

Prior to the settlement of the Participant’s RSUs, the Participant shall pay or
make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all withholding and payment on account obligations of the Company and/or
the Employer. In this regard, the Participant authorizes the Company and/or the
Employer to withhold all applicable Tax-Related Items legally payable by the
Participant from the Participant’s wages or other cash compensation paid to the
Participant by the Company and/or the Employer. With the Company’s consent,
these arrangements may also include, if permissible under local law,
(a) withholding Shares that otherwise would be issued to the Participant when
the Participant’s RSUs are settled, provided that the Company only withholds the
amount of Shares necessary to satisfy the minimum statutory withholding amount,
(b) having the Company withhold taxes from the proceeds of the sale of the
Shares, either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Participant’s behalf and the Participant hereby authorizes
such sales by this authorization), (c) the Participant’s payment of a cash
amount, or (d) any other arrangement approved by the Company; all under such
rules as may be established by the Committee and in compliance with the
Company’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if applicable;
provided however, that if the Participant is a Section 16 officer of the Company
under the Exchange Act, then the Committee (as constituted in accordance with
Rule 16b-3 under the Exchange Act) shall establish the method of withholding
from alternatives (a)-(d) above, and the Committee shall establish the method
prior to the Tax-Related Items withholding event. The Fair Market Value of these
Shares, determined as of the effective date when taxes otherwise would have been
withheld in cash, will be applied as a credit against the withholding taxes. The
Participant shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold as a result
of the Participant’s participation in the Plan or the Participant’s purchase of
Shares that cannot be satisfied by the means previously described. Finally, the
Participant acknowledges that the Company has no obligation to deliver Shares to
the Participant until the Participant has satisfied the obligations in
connection with the Tax-Related Items as described in this Section.

 

4



--------------------------------------------------------------------------------

Unless determined otherwise by the Committee in advance of a Tax-Related Items
withholding event, the method of withholding for this RSU will be (a) above.

9. Compliance with Laws and Regulations.

a. The issuance of shares of the Company’s Common Stock pursuant to the RSU
shall be subject to compliance by the Company and the Participant with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (or an established market, if applicable) on
which the Company’s Common Stock may be listed for trading at the time of such
issuance.

b. The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance of
any Company Common Stock hereby shall relieve the Company of any liability with
respect to the non-issuance of the Company’s Common Stock as to which such
approval shall not have been obtained.

10. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and the Participant,
the Participant’s assigns, the legal representatives, heirs and legatees of the
Participant’s estate and any beneficiaries designated by the Participant.

11. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Company at
its principal corporate offices. Any notice required to be given or delivered to
the Participant shall be in writing and addressed to the Participant at the
address on file with the Company. All notices shall be deemed effective upon
personal delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.

12. Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. In the event of any conflict between the terms of this
Agreement and the Plan, the terms of the Plan shall apply. All decisions of the
Committee with respect to any question or issue arising under the Plan or this
Agreement shall be conclusive and binding on all persons having an interest in
the RSU.

13. Governing Law and Venue. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Delaware without
resort to that State’s conflict-of-laws rules. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by this Award or this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of California and agree that
such litigation shall be conducted only in the courts of Santa Clara County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.

14. Excess Shares. If the Shares covered by this Agreement exceed, as of the
date the RSU is granted, the number of shares of the Company’s Common Stock
which may without stockholder approval be issued under the Plan, then the Award
shall be void with respect to those excess Shares, unless stockholder approval
of an amendment sufficiently increasing the number of shares of the Company’s
Common Stock issuable under the Plan is obtained in accordance with the
provisions of the Plan.

15. Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to continue in the employment of the Company (or
any Parent or Subsidiary employing or retaining

 

5



--------------------------------------------------------------------------------

the Participant) for any period of specific duration, or be interpreted as
forming an employment or service contract with the Company (or any Parent or
Subsidiary employing or retaining the Participant), or interfere with or
otherwise restrict in any way the rights of the Company (or any Parent or
Subsidiary employing or retaining the Participant) or of the Participant, which
rights are hereby expressly reserved by each, to terminate the Participant’s
service with the Company at any time for any reason, with or without cause.

16. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

17. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to participation in the Plan, RSUs
granted under the Plan or future RSUs that may be granted under the Plan
(including, without limitation, disclosures that may be required by the
Securities and Exchange Commission) by electronic means or to request the
Participant’s consent to participate in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

18. Appendices. Notwithstanding any provisions in this Agreement, this Award
shall be subject to the terms and conditions set forth in the appendices to this
Agreement. Moreover, if the Participant relocates to one of the countries
included in the appendices, the special terms and conditions for such country
will apply to the Participant, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The appendices constitute part of this Agreement.

19. Waiver. The Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Participant or any other Participant.

20. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on this Award
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

21. Award Subject to Company Clawback or Recoupment. The RSUs shall be subject
to clawback or recoupment pursuant to any compensation clawback or recoupment
policy adopted by the Board or required by law during the term of the
Participant’s employment or other service with the Company that is applicable to
executive officers, employees, directors or other service providers of the
Company, and in addition to any other remedies available under such policy and
applicable law may require the cancelation of the Participant’s RSUs (whether
vested or unvested) and the recoupment of any gains realized with respect to the
Participant’s RSUs.

 

6



--------------------------------------------------------------------------------

**

IF THE PARTICIPANT DOES NOT AGREE WITH THE TERMS OF THIS AGREEMENT AND THE PLAN,
THE PARTICIPANT MUST REJECT THE RSUS VIA THE E*TRADE WEBSITE NO LATER THAN 30
DAYS FOLLOWING THE AWARD DATE; NON-REJECTION OF THE RSUS WILL CONSTITUTE THE
PARTICIPANT’S ACCEPTANCE OF THE RSUS ON THE TERMS ON WHICH THEY ARE OFFERED, AS
SET FORTH IN THIS AGREEMENT (INCLUDING THE APPENDICES HERETO) AND THE PLAN.

 

7



--------------------------------------------------------------------------------

APPENDIX A

ADDITIONAL PROVISIONS FOR PARTICIPANTS LOCATED

OUTSIDE OF THE UNITED STATES

1. Nature of the Grant. In accepting the RSU Agreement, the Participant
acknowledges that:

a. the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan or this Agreement;

b. the grant of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of RSUs, or benefits in lieu
of RSUs even if RSUs have been awarded repeatedly in the past;

c. all decisions with respect to future grants of RSUs, if any, will be at the
sole discretion of the Company;

d. the Participant’s participation in the Plan is voluntary;

e. the RSUs and the Shares subject to the RSUs are not intended to replace any
pension rights or compensation;

f. the RSUs and the Shares subject to the RSUs and the income and value of same
are not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

g. the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

h. if the Participant receives Shares upon vesting, the value of such Shares
acquired on vesting of RSUs may increase or decrease;

i. no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the Participant’s Termination (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), and in consideration
of this Award to which the Participant is otherwise not entitled, the
Participant irrevocably agrees never to institute any claim against the Company,
or any Parent, Subsidiaries or Affiliates or the Employer, waives the
Participant’s ability, if any, to bring any such claim, and releases the
Company, any Parent, Subsidiaries or Affiliates, and the Employer from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, the Participant
shall be deemed irrevocably to have agreed not to pursue such claim and to have
agreed to execute any and all documents necessary to request dismissal or
withdrawal of such claim;

j. in the event of Termination of the Participant’s employment or service
relationship (regardless of the reason for such Termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where the Participant is employed or the terms of the Participant’s employment
agreement, if any), unless otherwise expressly provided in the Agreement or
determined by the Company, the Participant’s right to vest in the RSUs under the
Plan, if any, will terminate as of the date the Participant is no longer
actively providing services to the Company, the Employer or any Subsidiary or
Affiliate and will not be

 

8



--------------------------------------------------------------------------------

extended by any notice period (e.g., the Participant’s period of service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment agreement,
if any); the Committee or its designee will have sole discretion to determine
the Termination Date pursuant to Section 4 of the Agreement and Section 28 of
the Plan);

k. the Participant acknowledges and agrees that neither the Company, the
Employer nor any Parent, Subsidiary or Affiliate of the Company shall be liable
for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the RSUs or
of any amounts due to the Participant pursuant to the settlement of the RSUs or
the subsequent sale of any Shares acquired upon settlement;

l. the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan; and

m. the Participant is hereby advised to consult with his or her own personal
tax, legal and financial advisors regarding participation in the Plan before
taking any action related to the Plan.

2. Data Privacy Notice and Consent.

a. The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Agreement by and among, as applicable, the
Employer, the Company, its Parent, its Subsidiaries and its Affiliates for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.

b. The Participant understands that the Company and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
RSUs or any other entitlement to shares of the Company’s Common Stock awarded,
canceled, vested, unvested or outstanding in the Participant’s favor, for the
purpose of implementing, administering and managing the Plan (“Data”).

c. The Participant understands that Data may be transferred to E*Trade Financial
Services, Inc., or such other stock plan service provider as may be selected by
the Company in the future, which is assisting in the implementation,
administration and management of the Plan. The Participant understands that
these recipients may be located in the United States or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
the Participant’s country. The Participant understands that he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Participant’s local human resources representative. The
Participant authorizes the Company, E*Trade Financial Services, Inc., Charles
Schwab, and any other recipients of Data which may assist the Company (presently
or in the future) with implementing, administering and managing the Plan to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker, escrow agent or other third party with
whom the Shares received upon settlement of the RSUs may be deposited. The
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage his or

 

9



--------------------------------------------------------------------------------

her participation in the Plan. The Participant understands that he or she may,
at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative Further, the Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke his or her consent, the Participant’s employment or
service status and career with the Employer will not be adversely affected; the
only adverse consequence of refusing or withdrawing the Participant’s consent is
that the Company would not be able to grant the Participant RSUs or other equity
awards or administer or maintain such awards. Therefore, the Participant
understands that refusing or withdrawing his or her consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of his or her refusal to consent or withdrawal of consent, the
Participant understands that he or she may contact his or her local human
resources representative.

3. Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

 

10